Citation Nr: 1703582	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-27 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for Osgood-Schlatter disease, to include degenerative arthritis of the left knee. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to September 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, the Veteran testified at a videoconference hearing; a transcript of the hearing is of record.


FINDINGS OF FACT

1. Although a left knee disability clearly and unmistakably preexisted service, the evidence does not clearly and unmistakably show that it was not aggravated by such service. 

2. It is reasonably shown that the Veteran's diagnosed Osgood-Schlatter disease, to include left knee degenerative arthritis, is causally related to his military service.  


CONCLUSION OF LAW

Service connection for Osgood-Schlatter disease, to include left knee degenerative arthritis, is warranted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

Service Connection

A) Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran seeks service connection for Osgood-Schlatter disease, to include left knee degenerative arthritis.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When no preexisting injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the Veteran's claim is one for service connection.  See id.  The determination of whether the record contains clear and unmistakable evidence of sufficient weight to rebut this presumption of soundness is subject to de novo review by the Board.  See Contant v. Principi, 17 Vet. App. 116, 130 (2003); Junstrom v. Brown, 6 Vet. App. 264, 266 (1994). 

Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, competent medical evidence is necessary where the determinative question requires medical knowledge.  Id.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B) Factual Background
 
The Veteran reports that his left knee disability was aggravated during service.  From the Veteran's account, he has suffered from Osgood-Schlatter disease since he was diagnosed as a sophomore in high school.  At that time, his left knee disability forced him to cease his sporting activities.  The Veteran reported that his left knee improved after quitting sports in high school.  
According to the Veteran's service treatment records (STRs), the Veteran reported in his May 1971 report of medical history (RMH) that he had swollen or painful joints.  In the physician notes on that form, Osgood Schlatter disease of the knee was noted.  In contrast to his reported history, the Veteran's official entrance examination does not note a left knee disability.  In his May 1971 service entrance examination, his lower extremities were normal on clinical evaluation and he was qualified for enlistment.  

Within a month of basic training, STRs reveal that constant marching and exercise caused all of his painful knee symptoms to return.  In June 1971, the Veteran had significant knee pain due to Osgood-Schlatter disease and was given a waiver from walking, running, marching, bending, and prolonged standing.  Thereafter he was medically discharged due to his left knee.  His August 1971 separation examination showed an abnormal left knee and included a diagnosis of Osgood Schlatter disease. 

On September 2012 VA examination, the examiner opined that the Veteran's Osgood-Schlatter disease clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service, finding that it was "highly unlikely that several weeks of military service, before [line of duty], now accounts for some forty plus years of wear and tear in a veteran who clearly states that he was very active in sports until he was advised to terminate his sports program because of his knee condition [and] very physically active during his about forty years of strenuous physical work primarily driving trucks."  

During the August 2016 videoconference hearing, the Veteran testified that soon after he was diagnosed with Osgood Schlatter disease he quit his high school sporting activities and his knee recovered before he was drafted into service.  When the Veteran was drafted, he testified that he informed the recruiting staff of his Osgood Schlatter disability and presented his medical records documenting the condition.  Despite informing them of his disability, he was still drafted into service.  Following his medical discharge, the Veteran testified that he sought private treatment, but discontinued such treatment after being told that his options were limited.  The Veteran testified that he held various positions after his time in service, and while working in these positions, always took steps to accommodate his disability.  While working in baggage handling and construction, the Veteran avoided heavy lifting and consistently wore knee pads to protect his knee.  Later when he transitioned to the less strenuous position in trucking, he testified that in order to avoid irritating his left knee, he modified his truck so he could enter with his right leg and learned to drive his truck without using the clutch. 

C) Analysis and Conclusion

Because the Veteran's May 1971 service enlistment examination did not note any knee abnormalities or conditions, the Board finds that the presumption of soundness attaches in this case.  To overcome the presumption of soundness, the government must show with clear and unmistakable evidence that Osgood-Schlatter disease not only preexisted service, but that it was not aggravated by service.  See 38 U.S.C.A. § 1111.  

While it may be obvious from the record that the disability preexisted service, the Board finds that the competent evidence of record does not clearly and unmistakably show that Osgood-Schlatter disease was not aggravated by service.  Although the September 2012 VA examiner opined that there was clear and unmistakable evidence that the disability was not aggravated by service, it is clear that he did not provide adequate rationale in reaching this conclusion.  Specifically, although he noted that the Veteran ceased playing sports in high school to alleviate his left knee pain and that his knee condition "flared during the first several weeks of service," the examiner still concluded without explanation that the Veteran's knee was not aggravated during service.  Without showing clear and unmistakable evidence that service did not aggravate the Veteran's condition, the presumption of soundness has not been rebutted, the Veteran is presumed to be sound when he entered service, and the claim will be analyzed only with regard to whether the disability was incurred in service.  Wagner, 370 F.3d at 1096.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from Osgood-Schlatter disease since service.  See 38 C.F.R. § 3.303(b).  The Veteran's disability began in high school, but after he removed himself from sporting activities, his left knee recovered.  Soon after, however, the Veteran's STRs clearly document left knee pain in the first month of service that worsened to the point when he could no longer participate in basic training.  Because of his diagnosis and symptoms, he was issued a waiver for the remainder of his time in service and was later medically discharged.

The Board finds the Veteran's testimony credible that for decades he has suffered from Osgood-Schlatter disease and has been forced to accommodate his disability in different ways in each of his post-service professions.  Overall, it is clear from the STRs and the Veteran's credible testimony that his knee disability is causally related to his military service. 

Accordingly, service connection for Osgood-Schlatter disease, to include left knee degenerative arthritis, is warranted. 


ORDER

Service connection for Osgood-Schlatter disease, to include left knee degenerative arthritis, is granted. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


